ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-256, concluding that KATHLEEN SCOTT CHASAR of LAWRENCEYILLE, who was admitted to the bar of this State in 1996, should be suspended from the practice of law for a period of three months for violating RPC 3.3(a)(1) (false statement of material fact or law to a tribunal), RPC 3.3(a)(4) (offering evidence lawyer knows to be false), RPC 4.1(a) (false statement of material fact to a third person), and RPC 8.4(a) (dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that KATHLEEN SCOTT CHASAR is suspended from the practice of law for a period of three months and until the further Order of the Court, effective March 23, 2005; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.